Citation Nr: 1124351	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-36 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee injury residuals, currently rated as 10 percent disabling.  

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a personal hearing conducted at the RO in October 2009.  A copy of the hearing transcript is of record and has been reviewed.

The Board remanded the Veteran's increased rating claim in January 2010 so that additional development of the evidence could be conducted.  The Board finds that VA has substantially complied with the Board's January 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Following the Board's January 2010 remand, the RO separately granted service connection for chondromalacia of the right knee in February 2011.  The Veteran has neither expressed his disagreement with this decision, nor perfected an appeal.  Therefore, this matter is not now before the Board for appellate consideration.

As mentioned in the January 2010 remand, and as will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed entitlement to a total rating for compensation based on individual unemployability (TDIU).  See letter by the Veteran at his October 2009 hearing.  Therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue is properly before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right knee injury residuals are shown to be manifested by complaints of painful motion, weakness, stiffness, and instability; it is not shown to be manifested by ankylosis, moderate recurrent subluxation or lateral instability, dislocated cartilage, flexion limited to 30 degrees, extension limited to 15 degrees, moderate knee disability, or genu recurvatum; and normal X-ray findings are shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's service-connected right knee injury residuals is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5256, 5299-5257, 5258, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran submitted his claim for an increased rating for his right knee injury residuals in May 2006.  He was sent a letter in June 2006 which notified him of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the letter of types of evidence that might show such a worsening, including medical records or other evidence showing he had an increase in persistent or recurrent symptoms of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2006 letter was provided before the increased rating adjudication of the claim in December 2006, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claimant was informed in the June 2006 letter of how disability evaluations and effective dates are assigned.  The June 2006 letter also notified the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided Vazquez-complaint notice in December 2008.  The Veteran was given an opportunity to respond following this notice, and the claim was subsequently readjudicated in a July 2009 Supplemental Statement of the Case (SSOC), and therefore any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and VA evaluation/examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  The appellant has not informed VA of any existing records which may be helpful in the adjudication of his claim.  To this, in the January 2010 remand the Veteran was asked to assist VA in obtaining medical treatment records from two named private physicians.  He did not respond.  As the United States Court of Appeals for Veterans Claims (Court) stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  VA is not on notice of any obtainable evidence needed to decide the claim which has not been either sought or obtained.  

In addition, VA examinations were conducted in July 2006, December 2008, and March 2010 in connection with the increased rating claim.  The reports of examination address the rating criteria for evaluating the service-connected disorder that is the subject of this appeal and provide an adequate basis on which to decide the appeal.  38 C.F.R. § 3.159(c)(4)(i) Barr v. Nicholson, 21 Vet. App. 303, 311 (noting that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Factual Background

Service connection for right knee injury residuals was established in a February 1973 rating decision.  A 10 percent rating was assigned, effective from November 5, 1972.  The Veteran did not appeal this decision.  The 10 percent rating was continued in March 1975.  The Veteran thereafter sought an increased rating for this disorder in May 2006, and in December 2006, the RO continued the 10 percent disability rating then in effect.  The Veteran thereafter initiated an appeal to this decision.  In January 2010, the Board remanded the claim to develop additional evidence; this evidentiary development consisted mainly of the Veteran being afforded a VA examination.  

Review of a July 2006 VA orthopedic examination shows that the Veteran complained of continuing and increasing pain.  The pain was noted to be worse with prolonged walking, standing, climbing, and weather changes.  He also complained of occasional swelling and stiffness, but denied instability and weakness.  The Veteran did not wear an assistive device.  He added that he was able to complete daily activities around the house.  Examination showed neither warmth nor swelling.  Crepitus was present, as was slight tenderness.  No muscle atrophy was shown.  Range of motion was normal (i.e., extension to zero degrees and flexion to 140 degrees).  After repetitive flexion and extension the right knee neither exhibited increased pain, fatigue, weakness, incoordination, nor decreased motion.  The Veteran denied flare-ups.  No instability was shown.  X-ray examination findings were reported to show minimal arthritis.  The diagnosis was residuals of injury to the right patella.  

The report of a December 2008 VA orthopedic examination shows that the Veteran complained of constant right knee pain, and some swelling at the end of the day.  He also complained of instability and locking.  He wore a knee brace.  He indicated he was able to complete daily activities.  Examination showed no gross right knee disability.  No erythema was shown, nor was warmth.  Range of motion was normal (i.e., extension to zero degrees and flexion to 140 degrees) without pain.  The knee was tender.  After repetitive flexion and extension the right knee neither exhibited increased pain, fatigue, weakness, incoordination, nor decreased motion.  The Veteran denied flare-ups.  No instability was shown.  X-ray examination findings were reported as being unremarkable.  The diagnosis was chronic right patellar tendonitis.

At his October 2009 hearing before the undersigned, the Veteran testified that his right knee symptoms included pain, swelling, grating, locking, and instability.  See page six of hearing transcript (transcript).  He added he wore a supportive knee device due to his knee instability.  See page 10 of transcript.

The Veteran was most recently afforded a VA orthopedic examination to evaluate his service-connected right knee injury residuals in March 2010.  The report notes that the Veteran complained of increasing pain, weakness, swelling, stiffness, and instability.  He added his knee had giving out on him.  He wore a brace on his right knee.  He denied any restriction with employment due to his right knee, but mentioned that his work duties did "aggravate" his knee.  Examination showed no atrophy.  No instability was present.  Medial joint line tenderness was observed.  Range of motion showed the Veteran to be lacking 10 degrees of extension, and flexion was to 110 degrees.  Pain on flexion was reported.  After repetitive flexion and extension the right knee testing for pain, weakness, fatigability, and incoordination showed no change.  The Veteran reported having flare-ups as well as swelling.  No instability was shown; the knee was stable with medial, lateral, and anterior-posterior testing  X-ray examination findings were reported as being normal.  The diagnosis was right knee injury residuals with chondromalacia patella.  


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the Rating Schedule, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase (as is here the case concerning the Veteran's service-connected right knee injury residuals), the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's service-connected right knee injury residuals have been rated under Diagnostic Code 5299-5257.  See February 2011 rating decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 5257, knee impairment manifested by recurrent subluxation or lateral instability is ratable as 10 percent disabling where there is slight disability, 20 percent where there is moderate instability, and 30 percent where there is severe disability.  38 C.F.R. § 4.71a.

Ankylosis, i.e., the fixation of the right knee is neither alleged, nor shown; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply, nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262, in the absence of service connected tibia and fibula impairment.  
Title 38, Code of Federal Regulations, Section 4.71a provides that degenerative arthritis is rated in accordance with Diagnostic Code 5003.  That Code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  Here, arthritis of the right knee is not presently demonstrated to be present.  

Nevertheless, other potentially applicable Codes under which to rate the Veteran's right knee disability includes Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, where flexion of the leg is limited to 45 degrees a 10 percent rating is warranted.  A limitation of flexion to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, where extension is limited to 10 degrees, a 10 percent rating is assignable; and where extension is limited to 15 degrees, a 20 percent rating is assignable.  Id.  

The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, as noted above in the discussed medical evidence of record, while minimal arthritis was shown in July 2006, it was not shown in either December 2008 or March 2010.  Also, instability has not been clinically shown.  


Analysis

Upon consideration of all of the evidence of record, including particularly the VA reports of examination conducted in July 2006, December 2008, and March 2010, the Board finds that degree of disability resulting from the Veteran's service-connected right knee injury residuals does not more nearly approximate the rating criteria for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5257.  The Board again notes that the RO granted service connection on a separate basis for right knee chondromalacia in February 2011, assigning a 10 percent rating pursuant to Diagnostic Codes 5099-5019.  See rating decision.  The 10 percent separate rating is based upon pain and limited motion.  Lichtenfels.  

In order to receive a rating higher than 10 percent for the Veteran's service-connected right knee injury residuals the evidence must show either moderate recurrent subluxation or lateral instability (Code 5257), flexion limited to 30 degrees or less (Diagnostic Code 5260); extension limited to 15 degrees or more (Diagnostic Code 5261); or a dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint (Diagnostic Code 5258).  As previously mentioned, the application of Diagnostic Code 5256 (ankylosis) under the facts of this case, is not warranted.

A review of the evidence does not show findings even approaching moderate recurrent subluxation or lateral instability.  While the Veteran complains of right knee pain and difficulty with prolonged walking, standing, and climbing stairs (see VA orthopedic examination report conducted in March 2010), on VA orthopedic examinations in July 2006, December 2008, and March 2010 instability was not shown.  Thus, a rating in excess of 10 percent is not warranted for the service-connected right knee injury residuals based on instability.  

The evidence also fails to show actual limitation or a functional loss of flexion to even 60 degrees.  Further, a limitation of extension in excess of 10 degrees is not shown.  Thus, a rating in excess of 10 percent under Diagnostic Code 5260 and Diagnostic 5261, respectively, is not to be assigned.

The X-ray findings of record do not show evidence of dislocated semilunar cartilage or impairment of either tibia or fibula.  Related degenerative changes, with the exception of the minimal arthritis found in July 2006, are not shown.  Therefore, a higher rating under Diagnostic Code 5258 cannot be awarded.  

The Veteran's statements describing his symptoms have been considered.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These assertions, however, must be viewed in conjunction with the objective medical evidence in addressing the applicable rating criteria.  Accordingly, on this record, an increased rating for the service-connected right knee injury residuals must be denied.  

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right knee injury residuals are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the medical record does not include an opinion  by a medical professional that the Veteran's service-connected right knee injury residuals affected his ability to be employed.  The evidence of record also clearly does not show frequent periods of hospitalization.  Additionally, the Board finds that the rating criteria to evaluate his instantly-adjudicated service-connected disorder reasonably describe the claimant's disability level and symptomatology, and while he has argued that a higher rating should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for right knee injury residuals is denied.  


REMAND

As noted, this case was remanded by the Board in January 2010 so that additional development of the evidence could be undertaken.  

In pertinent part, the ordered development included:

4.  Then, the RO should review any additional evidence and readjudicate the appellate issue under all appropriate statutory and regulatory provisions and legal theories, including the opinions of VA's General Counsel discussed above.  The RO should also consider the Veteran's statement in the written contentions he submitted at the October 2009 hearing before the Board, in which he indicated that he is "no longer able to work within [his] warehouse assisting customers and pulling orders" as to whether this constitutes a claim for TDIU in the context of his claim for an increased disability rating for his service-connected knee disorder, thereby warranting adjudication of that matter under Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  (emphasis added).

Review of the SSOC issued by the AMC in February 2011 shows that the consideration of whether the Veteran's above-cited statement constituted a TDIU claim was not undertaken.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall.

As concerning the claim for entitlement to TDIU raised within the context of the appeal of the increased rating claim, the Board notes first that the Veteran should be sent the appropriate application form for this claim.  Second, the Board notes that, to be granted, a TDIU rating must be supported by medical evidence that a claimant's service-connected disability or disabilities have rendered a Veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  Given the assertions made by the Veteran in the past regarding his employability, and notwithstanding that during his March 2010 VA examination it was reported that the Veteran's service-connected right knee caused no restriction concerning employment, the Board concludes that, on remand, a VA examiner should address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  
Therefore, as there is not of record an examination report (and opinion) that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment as concerning his service-connected disabilities, such an examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran the appropriate application form for a claim for TDIU and ensure that all due process considerations consistent with a claim for TDIU have been met, including informing the Veteran of the information and evidence needed to substantiate such a claim.

2.  The RO should schedule the Veteran for a VA medical examination to determine the effect of all his current service-connected disabilities on his employability.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file, to include a copy of this REMAND, must be made available to and thoroughly reviewed by the examiner in connection with the examination.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service- connected disabilities.

In doing so, the examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

5.  The RO then should adjudicate the TDIU claim.  If the issue is denied, the RO must notify the Veteran of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


